Case: 2:18-cv-00039-JAR Doc. #: 249 Filed: 08/03/20 Page: 1 of 2 PageID #: 3930




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


       DANNY D. HESTDALEN,          )
                                    )
               Plaintiff,           )
                                    )
           vs.                      )      Case No. 2:18-cv-00039-JAR
                                    )
       CORIZON CORRECTIONS          )
       HEALTHCARE, et al.,          )
                                    )
               Defendants.          )
                                    )
                           MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff Danny D. Hestdalen’s Motion for Leave to

Attach Affidavit. (Doc. 228.) He asserts that, while reading Defendants’ briefing in support of

their motion to dismiss, he discovered that he had inadvertently failed to include exhibits from his

original complaint when he filed his most recent amended complaint. (Id. at 1-2.) He seeks leave

to attach those documents now. (Id. at 1-6.)

       MDOC Defendants oppose the motion, arguing that it is untimely and would upend their

fully briefed motion to dismiss. (Doc. 236.) They argue that Plaintiff had ample time to

supplement his complaint and that his late attempt to do so now is prejudicial. (Id.) Nonetheless,

they argue that allowing Plaintiff to attach the documents fails to salvage his complaint because it

is still subject to the same arguments they made in their motion to dismiss. (Id. at 236.)

       The Court concludes that MDOC Defendants would not be prejudiced by granting

Plaintiff’s motion because the documents are not new and because MDOC Defendants assert that

the additional documents do not necessitate additional argument in support of their motion to

dismiss. In other words, the Court concludes that it can consider the additional attachments
Case: 2:18-cv-00039-JAR Doc. #: 249 Filed: 08/03/20 Page: 2 of 2 PageID #: 3931




without additional briefing on the motion to dismiss. As such, the Court will grant the motion for

leave.

         Accordingly,

IT IS HEREBY ORDERED that Plaintiff Danny D. Hestdalen’s Motion for Leave to Attach

Affidavit (Doc. 228), is GRANTED.

         Dated this 3rd day of August, 2020.
                                                 ________________________________
                                                 JOHN A. ROSS
                                                 UNITED STATES DISTRICT JUDGE
